                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 MICHAEL A. GARDNER,                                  )
                                                      )
                Petitioner,                           )
                                                      )
        v.                                            )       I: l 8-cv-154 7 (LMB/IDD)
                                                      )
 HAROLD W. CLARKE, Director, Virginia                 )
   Department of Corrections,                         )
                                                      )
                Respondent.                           )

                                     MEMORANDUM OPINION

       Michael A. Gardner ("Gardner" or "petitioner") petitions the Court for a writ of habeas

corpus under 28 U.S.C. § 2254, arguing that his original trial counsel during his state-court

prosecution rendered constitutionally deficient performance and that state prosecutors failed to

comply with their obligations under Brady v. Maryland, 373 U.S. 83 (1963). Before the court is

Harold W. Clarke's ("Clarke" or "respondent") motion to dismiss the petition, which has been

fully briefed. For the reasons stated below, Clarke's motion will be granted, and Gardner's

§ 2254 petition will be dismissed.

                                                 I.

                                                A.
       In June 2011, Gardner was arrested and charged in the Circuit Court of Arlington County,

Virginia with four offenses: three counts of aggravated sexual battery of C.R., C.K., and M.G., 1

three young girls under the age of 13 who were friends of Gardner's daughter, in violation of Va.




1
 Consistent with the state court decisions and documents in the underlying record, all juvenile
complainants are identified only by their initials.
Code Ann.§ 18.2-67.3;2 and one count of object sexual penetration ofM.G. in violation of Va.

Code Ann. § 18.2-67.2. 3 The criminal charges stemmed from allegations that Gardner had

inappropriately touched the girls during sleepovers held at the Gardners' home. 4 A jury found

Gardner guilty of all charges related to C.R. and M.G., but the trial court declared a mistrial as to

the charge of aggravated sexual battery of C.K. after the jury was unable to reach a unanimous

verdict. On appeal, the Supreme Court of Virginia vacated Gardner's three counts of conviction,

holding that the trial court had erred in excluding character evidence proffered by Gardner. See

Gardner v. Commonwealth, 758 S.E.2d 540,546 (Va. 2014).

       Before Gardner could be retried, his niece M.S. came forward with additional allegations

of sexually inappropriate conduct. 5 As a result, he was charged with two additional counts of

aggravated sexual battery, and two trials were scheduled: a first trial on the charges related to




2A person commits aggravated sexual battery if he "sexually abuses [a] complaining witness"
who "is less than 13 years of age." Va. Code Ann.§ 18.2-67.3(A).
3
 A person commits object sexual penetration if he "penetrates the labia majora or anus of a
complaining witness" who "is less than 13 years of age." Va. Code Ann. § l 8.2-67.2(A).
4 The state alleged the following: On June 16, 2011, Gardner's daughter E.G. had her friend
C.K. over for a sleepover, with C.K. sleeping on the floor in E.G.'s room. Gardner came into the
room during the night to comfort his daughter, who was frightened of a thunderstorm. After
E.G. appeared to have fallen asleep, Gardner slid his hands inside C.K.'s pajamas and repeatedly
touched her breasts, buttocks, and vagina. The next night, E.G. had C.K. and several other
friends over for a sleepover to celebrate E.G.'s tenth birthday. C.R. and M.G. were among the
girls invited to the sleepover; each was under 10 years old. While the girls were sleeping in the
basement, Gardner snuck downstairs and touched C.R. on the portion of her pajama bottoms
covering her vagina. He then touched M. G. in the same area, first over her underwear and then
inside her underwear, and inserted his finger into her vagina.
5In a discussion with a therapist in 2014, M.S. stated that in 2009, when she was 12 years old,
she had been watching a movie with E.G. at the Gardners' home when Gardner came into the
room to offer the girls a massage. M.S. claimed that Gardner put his hands down her pants,
massing her buttocks and vagina. She also claimed that later that night, while M.S. was sleeping
on the floor in E.G. 's bedroom, Gardner came into the room and slid his hands inside M.S. 's
pajamas toward her vagina. After M.S. said "go away," Gardner left the room.

                                                  2
M.S., and a second on the remaining charges related to C.R. and M.G. 6 Gardner engaged

Christopher Leibig ("Leibig"), an experienced attorney, to represent him in both proceedings.

Gardner felt that Leibig's experience with DNA and forensic evidence would be particularly

useful in undermining the state's evidence.

       Two serious evidentiary issues arose before the second round of trials. The first involved

Lei big, Gardner's trial counsel, and what the prosecution characterized as a murder-for-hire

scheme. In January 2015, while Gardner was in state custody awaiting his trial on the M.S.

charges and his retrial on the C.R. and M.G. charges, he received a letter from William Hawley

("Hawley"), an incarcerated individual with a habit of coming forward with incriminating

information about others in an effort to reduce his own terms of imprisonment. Hawley and

Gardner had met one another while incarcerated in Virginia. Hawley's letter hinted at a plot to

kill, or otherwise prevent from testifying, the minor complainant witnesses:

       I want you to know I haven't forgotten what we've discussed. The friend you asked
       me to contact to see if he could help with the "3 problems" you have pre-trial will
       be passing through VA on a FL to NY "run[.]" Get back to me right away because
       I don't [sic] his visiting you to interfere with Robin and the kids [sic] anticipated
       visit, especially when it's only twenty minutes per Robin."

See Gardner v. Booker, No. CL16-2444, slip op. at 6 (Va. Cir. Ct. Aug. 9, 2017) [Dkt. No. 1-5]

("State Habeas Op.").




6
  It appears the second trial was to involve only the allegations involving C.R. and M.G. and not
those involving C.K. that had resulted in a mistrial. Gardner ultimately pleaded guilty to five
offenses: four counts of aggravated sexual battery, two related to M.S. and one related to each of
C.R. and M.G., and one count of object sexual penetration ofM.G. Nonetheless, the plea
agreement Gardner signed in September 2015 identifies C.K. as a victim, and the prosecution's
proffer of facts-which Gardner accepted would have been established at the second trial-
includes allegations of inappropriate conduct related to C.K. as well as the other complainants.
In any event, this issue has no bearing on this Court's resolution of Gardner's§ 2254 petition.

                                                 3
         Although Gardner took no action after receiving the letter, state officials nonetheless

found it troubling, 7 particularly because they believed that Hawley's reference to certain facts-

including the reference to Robin, Gardner's wife-lent some credibility to the statements. They

summoned Hawley for an interview during which Hawley explained that Gardner had asked him

for help in harming not only the complainant witnesses but also Detective Sonya Richardson as

well as state prosecutors Nicole Wittman and Alejandra Rueda. State officials later claimed that

there were no notes or recordings of their meetings with Hawley and that they had promised him

nothing in exchange for his testifying against Gardner other than that they would submit a letter

detailing his cooperation, which he could include as part of a petition for sentence

reconsideration in another state.

         In early February 2015, an undercover police agent visited Gardner at the Arlington

County Detention Center. The agent told Gardner, "I'm here on behalf of our friend, our mutual

friend. He wanted me to come by and see you." State Habeas Op. 7. Gardner replied, "I don't

know why he would do that." Id. The agent told Gardner he was "uncomfortable" because of

the security cameras in the visiting room but had been told "to stop by ... and check on

[Gardner] to make sure [he] w[as] ok." Id. Gardner responded, "[T]his is silly, I don't want to

meet with you, no offense." Id. When the agent asked Gardner, ''[D]o you want me to say

anything to [our mutual friend] or that's it?," Gardner responded, '"[T]hat's it." Id. The agent

left the room.

          Gardner was concerned about the visit and told Leibig about it. The day after the visit,

Leibig sent the following email to the Commonwealth's Attorney for Arlington County:




7
    It is unclear exactly how or when state officials learned of Hawley's letter to Gardner.

                                                   4
       Dear Theo, a matter came to my attention today that I think I need to tell your office
       about as soon as possible. Long story short, a man visited my client Michael
       Gardner at the jail Saturday and suggested to him that he was wanting to be paid to
       commit murder of some of the witnesses against Mr. Gardner. Mr. Gardner did not
       know the person, and terminated the visit. He wants the matter brought to the
       attention of authorities. The man presented a Virginia ID to get the visit. The
       sheriffs office has his info, and Deputy Auerbach interacted with him. Can explain
       more when we talk.

State Habeas Op. 7-8. Leibig later spoke with local law enforcement and provided additional

details about Gardner's statements about the undercover agent's visit.

       Before trial, the prosecution moved to subpoena Leibig as a witness against Gardner.

Although the prosecution conceded that it could not introduce Gardner's statements during the

interaction with the undercover agent against him at trial, 8 it argued that Leibig's email was not

subject to the same exclusionary rule and corroborated Hawley's suggestion that he and Gardner

had discussed a murder-for-hire plot. Leibig hired counsel to represent him and opposed the

prosecution's motion. Ultimately, the trial court held that Leibig's statements could not be used

in the prosecution's case in chief but reserved ruling on the question whether Lei big or Hawley

could be called as rebuttal witnesses in the event Gardner chose to testify on his own behalf. In

reaching that decision, the trial court rejected Gardner's argument that those statements should

be excluded as a violation of the attorney-client duty of confidentiality, reasoning that "[i]t was

at Mr. Gardner's behest that Mr. Leibig reached out" to the Commonwealth's Attorney. See Br.

in Supp. of Rule 5 Answer & Mot. to Dismiss [Dkt. No. 8] ("Resp't's Br.") 9. After the trial

court issued its decision, Leibig's attorney addressed the court:

       Your Honor, during the recess, I met with Gardner [and] determined that his desire
       is to not lose counsel of choice[. Nonetheless,] the ethical obligations of the defense


8
  The trial court ultimately ruled that the state's decision to send an undercover law enforcement
officer into the detention center to elicit incriminating statements from Gardner violated his right
to counsel under the Sixth Amendment.

                                                  5
       team in this case create an irreconcilable conflict and the ethics require the defense
       team to withdraw, even though it's against Gardner's wishes. It is unfortunate that
       the potential availability of Mr. Hawley as a rebuttal witness has created this
       problem but it has. That said, I have advised the defense team that it is their
       obligation under the rules to withdraw from the case and they so do.

See Pet. for a Writ of Habeas Corpus [Dkt. No. I] ("Pet.") 128. Leibig withdrew as Gardner's

attorney, and Gardner hired two new attorneys: Joe Flood (''Flood") and Brad Haywood

("Haywood").

       The second evidentiary issue to arise involved recorded telephone conversations between

Gardner's wife Robin and her brother, M.S. 's father. Before trial, the prosecution moved to

declare Robin an adverse witness, seeking to admit recordings of conversations in which Robin

articulated her belief in the truth of M.S.' s allegations and suggested that Gardner had affirmed

the truthfulness of at least certain aspects of those allegations. The trial court ruled that Robin

could not invoke her Fifth Amendment privilege against self-incrimination to avoid offering

testimony and observed that it might be appropriate for the prosecution to seek to introduce

Robin's recorded telephone conversations with M.S.'s father as impeachment evidence. The

trial court deferred ruling on specific questions related to the admissibility or presentation of

those telephone recordings until trial.

       Gardner went to trial on the two charges related to M.S. in September 2015. On the third

day of trial, the prosecution called Robin as a witness and asked whether she had spoken to her

brother about M.S.'s allegations. Robin acknowledged that she had talked with her brother to

convince him not to pursue charges against Gardner but denied conveying any message about her

own belief in Gardner's guilt or about Gardner's admission to any allegations. Based on her

testimony, the prosecution moved to admit the telephone recordings of her conversations with

M.S.'s brother, arguing that Robin had mischaracterized those conversations and thereby opened


                                                  6
herself up to impeachment. The trial court granted the prosecution's motion, reasoning that

Robin had "testified duplicitously" and that allowing the tapes to be played for the jury would

"go[] to her prior inconsistent statements" as well as to "her willingness to be forthright with the

Court and the jury." See Resp't's Br. 24. The court recessed for the day before the tapes could

be played to the jury.

       Before trial could resume on the fourth day, Gardner and the prosecution reached a plea

agreement. Under the terms of the agreement, Gardner would plead guilty to one count of object

sexual penetration and four counts of aggravated sexual battery, resolving not only the charges

related to M.S. but also those related to C.R. and M.G. In return, Gardner would be sentenced to

a total term of imprisonment of 40 years, with 20 years suspended, among other penalties

including registering as a sex offender. 9 The state also promised not to prosecute Gardner with

respect to "events described in" three police reports or for the murder-for-hire plot. Plea of

Guilty to Felonies [Dkt. No. 8-2] ("Plea Agreement") 3. Although not named as an express

condition of the plea agreement, the state also promised not to prosecute Robin for perjury in

connection with her testimony during the third day of trial. The plea agreement Gardner signed

acknowledged that he was waiving his right to appeal; "all objections to the admissibility of

evidence, the legality of [his] arrest, and any search and seizure of property"; and his

constitutionally guaranteed trial rights. Id. 1-2.

       The trial court conducted a lengthy plea colloquy before deciding whether to accept the

plea agreement. Gardner, who has a law school degree and was a business executive before



9
  Under Virginia law, the prosecution and the defendant may reach a plea agreement that
"[a]gree[s] that a specific sentence is the appropriate disposition of the case." Va. Sup. Ct.
R. 3A:8(c)(l)(C). The trial court may accept or reject the agreement, and if the court rejects the
recommended disposition, the defendant may withdraw his guilty plea. See id. r. 3A:8(c)(2)-(4).

                                                     7
being arrested, stated under oath that he understood the nature of the charges against him, had

discussed any possible defenses with his attorneys, and had freely and voluntarily decided to

plead guilty to all five charges. Gardner also agreed that he was knowingly waiving his trial

rights along with the right to appeal "any issues that [he] may have raised during the trial." Tr.

of Trial, Day 4 [Dkt. No. 11-3] ("Plea Colloquy") 17-18. When asked whether "any other

promises [were] made to [Gardner] in exchange for [his] pleas of guilt," Gardner responded

"[y]es," and his attorney offered the following explanation:

       MR. FLOOD: ... As part of this case, [Gardner's] wife has testified, and she's
       been given immunity, and the government clarified that with an additional letter
       today that should be read in conjunction with [a previous] letter.

       It is not a condition of this plea but it was something that the Commonwealth did
       to bring this case to a conclusion.

Id. at 20-21. Gardner's attorney submitted the letter for the trial court's consideration and

explained that it "amplifie[d] the degree and scope of the protection ... provided to

Ms. Gardner" to immunize her from any prosecution related to her testimony. Id. at 21-22. The

court asked Gardner whether the grant of immunity to Robin "is a factor that [he] considered

upon entering this plea," and he responded, "Very much so." Id. at 22-23. The court also asked

Gardner whether he was "satisfied with the services of [his] attorneys in this case." Id. at 29. He

responded, "Satisfied with the services of my current attorneys, yes." Id. 10 Based on these

answers, the trial court found that Gardner had decided to plead guilty knowingly and



10
   Gardner made a similar clarification during his arraignment before the first day of trial. When
asked whether he was satisfied with his counsel's performance, Gardner responded, "I don't
know which counsel you are referring to, the trial counsel today or the counsel that left." Tr. of
Trial, Day 1 [Dkt. No. 11-2] 17. The trial court acknowledged that "[t]here may be issues that
occurred previously with other counsel" but asked whether Gardner was satisfied with the
attorneys "who are prepared to go forward today" on his behalf. Id. Gardner responded, "Very
much so." Id.

                                                  8
voluntarily, accepted the parties' plea agreement, found Gardner guilty of four counts of

aggravated sexual battery and one count of object sexual penetration, and sentenced Gardner to

the agreed sentence.

                                                 B.

       Gardner did not appeal his conviction or sentence. Instead, in September 2016, now

represented by new counsel, 11 he filed a petition for a writ of habeas corpus in the Arlington

County Circuit Court under Va. Code Ann.§ 8.01-654. Gardner's petition argued that Leibig

had rendered constitutionally deficient assistance in violation of the Sixth Amendment and that

state prosecutors had failed to comply with their Brady obligations. The same judge who had

presided over Gardner's trial and guilty plea was assigned to adjudicate his habeas petition.

       Gardner pressed for factual discovery and an evidentiary hearing to develop his claims.

He submitted two affidavits in support of this request. The first was a declaration signed by

Leibig stating the following:

       Michael Gardner contacted me in the evening shortly after he had received a
       disturbing visit from someone. After some brief discussion, we agreed that I would
       visit Michael at the jail the next day. When we met the next day and discussed the
       visit from the man, I advised Gardner that I should quickly alert law enforcement
       of the visit, and Gardner agreed to this. I did not discuss with Gardner nor did I
       obtain his approval for the specific content of what I planned to say to Arlington
       law enforcement. . . . I hastily drafted an email on my iPhone to the elected
       Commonwealth's Attorney of Arlington. The language I used was mine, and was
       hastily typed, and not carefully chosen. When I typed in my message that the visitor
       "suggested to him [Gardner] that he was wanting to be paid to commit murder of
       some of the witnesses against Gardner", that was based on several leaps of logic
       that I myself made based on the contents of the letter Gardner had received and the
       strange visit. Gardner never stated to me that the visitor had actually stated that he
       wanted to be paid or that he offered to commit murder. But it was obvious to me
       based on my experience, the oddity of the stranger visiting Gardner and his use of
       ambiguous language, together with the letter from Mr. Hawley and other

11
  The same attorney who represented Gardner during his state habeas proceeding is also
representing him for purposes of this § 2254 petition.

                                                 9
       information, that I knew about the case that the visitor was referencing the same
       idea as Hawley's letter about the "three little problems." It was my mistake. I
       phrased the email incorrectly. I gave it little thought and wanted to type something
       that would be obvious enough and trigger the Commonwealth's [A ]ttorney to call
       me so we could discuss the issue quickly. I never even considered the possibility
       that, given our motive in making the disclosure, the letter would be used as evidence
       against Gardner.

See Pet. 135 (first and second alterations in original). Gardner argued that Leibig's "hastily and

inaccurately made statements" misled the trial court into "attribut[ing] both the statements and a

guilty motive to his client" and that Leibig failed to correct that misapprehension in a timely

fashion. See Pet. for Writ of Habeas Corpus [Dkt. No. 1-6] ("State Habeas Pet.") ,r 51.

       The second affidavit Gardner submitted was written and signed by his habeas counsel,

Jonathan Sheldon ("Sheldon"), and described an August 2016 meeting between Hawley and

Sheldon at the Augusta Correctional Center. According to Sheldon, Hawley told him that every

meeting Hawley had had with local law enforcement had been recorded and that Hawley had

been promised a financial reward for testifying against Gardner. Sheldon also averred that

Hawley had refused to sign a sworn declaration attesting to those statements.

       The warden of the correctional facility where Gardner was being incarcerated, who had

been named as the respondent, moved to dismiss the habeas petition based on the record and the

parties' written submissions. In July 2017, the state judge's law clerk called the respondent's

counsel ex parte and asked him to prepare a dismissal order. Although Gardner objected to the

court's entry of an order that had been drafted by the respondent-arguing, among other things,

that the proposed order was "overtly biased and plain wrong in its factual findings and legal

conclusions," see Gardner's Objs. to the Warden's Proposed Final Order [Dkt. No. 1-5] 32-the

court adopted the 31-page proposed order as its own without making any changes.




                                                 10
       The court's order rejected Gardner's call for de novo factfinding, ruling that both state

and federal law allow a court to ''decide the merits of a habeas petition on the basis of the record

if the allegations can be fully determined on the basis of recorded matters." State Habeas

Op. 14-15 (internal quotation marks omitted) (quoting Shaikh v. Johnson, 666 S.E.2d 325,331

(Va. 2008)); see also id. at 15 ("[A] state habeas court need not hold an evidentiary hearing in

every case to make reasonable fact determinations." (quoting Gray v. Zook, 806 F.3d 783, 792

(4th Cir. 2015))). With respect to Gardner's ineffective assistance claim, the court held that the

issue had been fully litigated in several pretrial motions and that under Henry v. Warden,

576 S.E.2d 495 (Va. 2003), Gardner was barred from relitigating the issue in a state habeas

proceeding. The court also held that Gardner had failed to make the necessary showings under

both prongs of the Strickland v. Washington, 466 U.S. 668 (1984), test for ineffective assistance

claims. Turning to Gardner's Brady claim, the court struck Sheldon's affidavit as inadmissible

hearsay and ruled that without any other evidence of Hawley's statements, Gardner had "failed

to demonstrate that any exculpatory evidence was withheld by the prosecution." State Habeas

Op. 30. The court also held that Gardner's Brady claim was unsuccessful because he had failed

to show a reasonable probability that the outcome of his criminal proceeding would have been

different had prosecutors disclosed the allegedly exculpatory evidence. Accordingly, the court

dismissed Gardner's petition.

       Gardner appealed the order of dismissal to the Supreme Court of Virginia, which

summarily affirmed, stating only that "the Court is of the opinion there is no reversible error in

the judgment complained of." Order [0kt. No. 1-4]. The state supreme court also summarily

rejected Gardner's petition for rehearing. Order [0kt. No. 1-3]. For purposes of federal habeas

review, this Court "look[s] through" the state supreme court's unexplained decisions to the last


                                                 11
state court decision to "provide a relevant rationale" and "presume[s] that the unexplained

decision[s] adopted the same reasoning." Wilson v. Sellers, 13 8 S. Ct. 1188, 1192 (2018).

                                                   IL

        Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 ("AEDPA"), "imposes a limitation on [federal courts'] preexisting authority ... to

grant the writ of habeas corpus to state prisoners." D.B. ex rel. R.M.B. v. Cardall, 826 F.3d 721,

731 n. 7 (4th Cir. 2016). Of the values underpinning § 2254, none is more vital than "a healthy

respect for the state courts' ability to conduct just trials and to ferret out constitutional error, both

at the trial and appellate levels." Cooper v. Taylor, 103 F.3d 366, 369 (4th Cir. 1996). In that

vein,§ 2254(b)(l)'s exhaustion requirement requires that state prisoners first present their claims

to state courts, which serves "principles of comity and federalism." Gray v. Zook, 806 F.3d 783,

798 (4th Cir. 2015). For any claim that was "adjudicated on the merits" by a state court, AEDPA

demands that federal courts apply a highly deferential standard of review: No writ of habeas

corpus should be issued unless the state court's adjudication of that claim resulted in a decision

that (i) "was contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court"; or (ii) "was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding." 28 U.S.C.

§ 2254(d).    The deference AEDPA demands of federal district courts "encompasses both the

state court's legal conclusions and its factual findings," Lenz v. Washington, 444 F.3d 295,299

(4th Cir. 2006), and the question "is not whether a federal court believes the state court's

determination was incorrect but whether that determination was unreasonable-a substantially

higher threshold," Schriro v. Landrigan, 550 U.S. 465,473 (2007).




                                                   12
        Gardner advances two arguments in his§ 2254 petition: (i) that Liebig rendered

constitutionally deficient performance that effectively deprived Gardner of the counsel of his

choice and of his ability to testify on his own behalf at trial; and (ii) that state prosecutors

violated their Brady obligations by failing to reveal evidence that could have been used to

impeach Hawley's credibility. At the outset, Gardner argues that AEDPA's deferential standards

of review do not apply because these claims were not "adjudicated on the merits" by the state

court. In support, he points to Gordon v. Braxton, 780 F .3d 196 (4th Cir. 2015), which held that

a claim "is not adjudicated on the merits when the state court makes its decision on a materially

incomplete record"-as, for instance, "when [the] state court unreasonably refuses to permit

further development of the facts of a claim," id. at 202 (internal quotation marks and citation

omitted). Gardner also argues that in assessing his claims for purposes of respondent's motion to

dismiss, this Court "must accept his allegations as true." Pet. ,I 46 (citing Wolfe v. Johnson,

565 F.3d 140, 169 (4th Cir. 2009); Conaway v. Polk, 453 F.3d 567, 589 (4th Cir. 2006); and

Walkerv. True, 399 F.3d 315, 319-20 (4th Cir. 2005)).

        Gardner's arguments are unconvincing. As respondent points out, AEDPA's requirement

that habeas claims must have been "adjudicated on the merits" in state court does not mean that

the state court must hold an evidentiary hearing in every case or on every claim. The Fourth

Circuit has emphasized that a "state habeas court need not hold an evidentiary hearing in every

case to make reasonable fact determinations." Gray. 806 F.3d at 792; see Strong v. Johnson,

495 F.3d 134, 139 (4th Cir. 2007) (recognizing that state habeas courts may reasonably

determine disputed facts "based on competing affidavits" and "without a hearing"); see also

Schriro, 550 U.S. at 474 (holding that "if the record refutes the applicant's factual allegations or

otherwise precludes habeas relief," the habeas court "is not required to hold an evidentiary


                                                   13
hearing"). Gardner endeavors to divide his underlying criminal prosecution from the state

habeas process, see, e.g., Gardner's Reply to the Director's Mot. to Dismiss [Dkt. No. 11]

("Gardner's Reply") 8 ("Neither the state habeas court nor the state trial court held evidentiary

hearings."); id. ("[T]he trial court never heard what the state habeas court heard ...." (emphasis

omitted)), suggesting that the state habeas court should have approached his claims de novo and

was required to conduct discovery or an evidentiary hearing. Yet the fact remains that the same

judge who oversaw Gardner's trial and took his guilty plea also adjudicated his state habeas

petition. When the judge adjudicated his habeas petition-which was filed just one year after the

trial proceedings and plea colloquy-she was able to rely on her "recollections of previous

events," see Thomas v. United States, No. 2: l l-cr-58, 2018 WL 3999709, at *2 (E.D. Va. Aug.

21, 2018), and her ability to "'gauge[] the credibility" of the relevant witnesses, see Titcomb v.

Wyant, 333 S.E.2d 82, 87 (Va. Ct. App. 1985). 12 That proximity to the relevant evidence

provided a firm factual basis for the findings articulated in the order denying the state habeas

petition-findings which, under AEDPA, are entitled to deference.

       Likewise, the cases on which Gardner relies do not support his quest for de novo review,

factual discovery, and an evidentiary hearing. Gordon, for instance, involved a habeas

petitioner's claim that his trial counsel had violated the Sixth Amendment by failing to file a




12
   The state court also had the benefit of Leibig's affidavit submitted as part of Gardner's state
habeas petition. Gardner objects that ''[t]here is no mention anywhere in the state court opinion
of Lei big' s declaration, the new facts in the declaration, how they compare to what the state
court knew at the time of trial or whether those facts were available to Gardner at the time of
trial." Gardner's Reply 5. There is no requirement that a court cite every matter it considers in
reaching a decision. And as elaborated below, that the state court's opinion dismissing
Gardner's habeas petition did not cite Leibig's affidavit is unsurprising given the court's
independent and dispositive conclusion that Gardner was not prejudiced by any deficient
performance of counsel.

                                                 14
notice of appeal despite the petitioner's request that he do so. 780 F .3d at 199. The petitioner's

trial counsel submitted an affidavit contradicting the petitioner's account, and the trial court

dismissed the petition without holding an evidentiary hearing. Id. at 199-200. The Fourth

Circuit held that the petitioner's ineffective assistance of counsel claim had not been

"adjudicated on the merits" and therefore the federal district court should have applied de novo

review rather than § 2254(d)' s more deferential standards. Id. at 203-04. Gordon, in other

words, involved a pure credibility dispute for which the factual predicates had never been

developed before any state court other than in competing affidavits before the state habeas court.

That is not the case here. The state court held two pretrial hearings to discuss the issues related

to the alleged murder-for-hire plot and Lei big' s email to the Commonwealth's Attorney.

Although those hearings were not, strictly speaking, "evidentiary" in that neither Leibig nor any

other witness was called to testify, they did involve extensive discussions about the relevant

evidence and gave the state court ample opportunity to evaluate the issues.

       The state court also conducted a comprehensive plea colloquy in which she was able to

observe Gardner's demeanor as she asked him about the reasons underlying his decision to plead

guilty. Most important, even assuming Gardner is correct that Leibig's habeas affidavit

contradicted his statements (or lack thereof) before Gardner's trial, those differences were

immaterial to the state court's factual finding (again based on her recollections from the trial and

the evidence in the record) that Gardner's decision to plead guilty was not motivated by any

issues with Leibig. For these reasons, Gordon does not require this Court to review Gardner's

claims de novo. Likewise, although Wolfe and Walker stand for the proposition that a federal

court must assess a habeas claim de novo "where a state court has not considered a properly

preserved claim on its merits," Wolfe, 565 F.3d at 161 (quoting Monroe v. Angelone, 323 F.3d


                                                  15
286,297 (4th Cir. 2003)); accord Walker, 399 F.3d at 319 ("Because the claim was not

adjudicated on the merits, our review is de novo." (quoting Hudson v. Hunt, 235 F.3d 892, 895

(4th Cir. 2000))), there is no question that the state court, in dismissing Gardner's habeas

petition, addressed both of his claims on the merits. And although Walker and Conaway state

that dismissal of a federal habeas petition without discovery or an evidentiary hearing is

evaluated "under the standards governing motions to dismiss made pursuant to Rule 12(b)(6),"

Conaway. 453 F.3d at 582 (citing Walker, 399 F.3d at 319 n.1), that rule does not negate the

deference AEDPA demands where the state court has adjudicated a claim on the merits, see

Schriro, 550 U.S. at 474 (holding that "a federal court must take into account [AEDPA's

deferential standards of review] in deciding whether an evidentiary hearing is appropriate").

       Gardner has failed to demonstrate that his claims were not adjudicated on the merits for

purposes of§ 2254(d) or that he is entitled to discovery or an evidentiary hearing. Accordingly,

respondent's motion to dismiss will be resolved based on the existing record and the parties'

written submissions, and Gardner's two habeas claims will be assessed in light of the factual and

legal deference AEDPA requires.

                                                 III.

                                                 A.

       Gardner first argues that Leibig's incautious email to the Commonwealth's Attorney, as

well as his subsequent failure to clarify the record with respect to whether the email constituted

substantive evidence of Gardner's involvement in a murder-for-hire plot, violated his Sixth

Amendment "right to the effective assistance of counsel." Strickland v. Washington, 466 U.S.

668, 686 (1984) (quoting McMann v. Richardson, 397 U.S. 759, 771 n.14 (1970)). A habeas

petitioner asserting an ineffective assistance of counsel claim must make two showings. First, he


                                                 16
must demonstrate "that counsel's performance was deficient," meaning that the alleged errors

were "so serious that counsel was not functioning as the 'counsel' guaranteed ... by the Sixth

Amendment." Id. at 687. The constitutional adequacy of a counsel's performance depends on

whether it "amounted to incompetence under 'prevailing professional norms,' not whether it

deviated from best practices." Harrington v. Richter, 562 U.S. 86, 105 (2011) (quoting

Strickland, 466 U.S. at 690). A federal habeas court's review of this question is "doubly

deferential," in that it requires "a highly deferential look at counsel's performance through the

deferential lens of§ 2254(d)." Cullen v. Pinholster, 563 U.S. 170, I 90 (2011) (internal

quotations marks and citations omitted). Second, the petitioner must also show prejudice-that

is, "that counsel's errors were so serious as to deprive the defendant of a fair trial, a trial whose

result is reliable." Strickland, 466 U.S. at 687. 13 In the context of a guilty plea, the petitioner

"must show that there is a reasonable probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial." Hill v. Lockhart, 474 U.S. 52, 59

(1985). That showing must be assessed "through an objective analysis" based on "the

circumstances the defendant would have faced at the time of his decision" to plead guilty.

Hooper v. Garraghty, 845 F.2d 471,475 (4th Cir. 1988). The deficiency and prejudice prongs

"are separate and distinct elements of an ineffective assistance claim," Spencer v. Murray,



13
   Gardner's petition also invokes the "right of a defendant who does not require appointed
counsel to choose who will represent him," arguing that Leibig's errors "erroneously prevented
[Gardner] from being represented by the lawyer he want[ed]" and that this erroneous deprivation
"qualifies as structural error." See Pet.~ 42 (quoting United States v. Gonzalez-Lopez, 548 U.S.
140, 148 (2006)). But Gardner does not appear to be advancing an independent claim under
Gonzalez-Lopez, and he concedes he must show prejudice to prevail on his first habeas claim.
Rather, Gardner argues that Leibig's constitutionally deficient performance gave rise to a
situation in which Gardner was effectively deprived of his counsel of choice and of his right to
testify in his own defense-in other words, that Leibig's withdrawal and possible status as a
prosecution witness were prejudicial consequences of his deficient performance.

                                                   17
18 F.3d 229, 232-33 (4th Cir. 1994), and "[i]f it is easier to dispose of an ineffectiveness claim

on the ground of lack of sufficient prejudice, ... that course should be followed," Strickland,

466 U.S. at 697.

       In this case, the Court need not address whether Leibig's performance was

constitutionally deficient, see Resp't's Br. 135; whether Gardner's guilty plea waived any right

to challenge Leibig's pre-plea assistance, see id. 132; or whether Gardner's ineffective

assistance claim is procedurally defaulted, see id. 1113-14. The state court dismissed Gardner's

state habeas petition in part because it found that he could not show prejudice stemming from

Leibig's alleged errors. Because that determination was neither unreasonable in light of the

record nor contrary to clearly established federal law, it is entitled to deference by this Court.

       Although Gardner now attempts to link his decision to plead guilty with Lei big' s

allegedly deficient performance, he did not plead guilty after Lei big' s email to the

Commonwealth's Attorney first came to light, or after Leibig withdrew as Gardner's counsel, or

after he had to hire new counsel, or even after the trial court reserved the question whether

Leibig could be called as a rebuttal witness were Gardner to testify in his own defense. Instead,

Gardner hired new counsel, pleaded not guilty, proceeded to trial on the charges related to M.S.,

and did not change his plea to not guilty until the fourth day of trial. His decision to plead guilty

came only after his wife, Robin, testified about several conversations she had with her brother,

M.S.'s father, that according to the prosecution indicated that Robin believed Gardner to be

guilty and that Gardner had acknowledged the truthfulness of at least some aspects of M.S. 's

allegations. The prosecution took the position that Robin had misrepresented the contents of

those conversations, and the trial court agreed, stating that Robin had "testified duplicitously"

and had failed to be "forthright" with the jury. See Resp't's Br. 24. Before the fourth day of


                                                  18
trial, the state agreed that it would not prosecute Gardner's wife for perjury in connection with

this testimony. According to Flood, one of Gardner's trial attorneys whose assistance Gardner

has not challenged as ineffective, 14 that agreement "amplifie[d] the degree and scope of the

protection ... provided to Ms. Gardner" and "was something that the Commonwealth did to

bring [Gardner's] case to a conclusion." Plea Colloquy 21-22. When asked whether his wife's

immunity from future prosecution was a factor in his decision to plead guilty, Gardner

responded, "Very much so." Id. at 22-23.

       Based on these facts, the state court found that Gardner's decision to plead guilty was

driven "by a calculus related to the potential jeopardy his wife faced as a consequence of the trial

testimony she offered" and that "the alleged failures of Lei big played no role" in that decision.

State Habeas Op. 25-26. Because petitioner could not show a reasonable probability that he

would have continued with trial but for Leibig's errors, the state court dismissed his ineffective

assistance claim. Seen through AEDPA's deferential lens, this Court cannot say that the state

court's decision was unreasonable or contrary to controlling precedent.

       Gardner offers two arguments why the state court's finding was unreasonable. Neither is

persuasive. First, he argues that the immunity letter mentioned during his plea colloquy was

simply a confirmation of the state's existing agreement with Robin rather than "a quid-pro-quo

for the plea." Gardner's Reply 6-7. That argument is flatly contradicted by Gardner's own

statements, as well as those of his counsel, during the plea colloquy. Cf. Blackledge v. Allison,



14
  At the outset oftrial, Gardner made clear that he was "[v]ery much" satisfied with the
performance of Flood and Haywood, the attorneys he hired after Leibig withdrew. Tr. of Trial,
Day 1 [Dkt. No. 11-2] 17. He reaffirmed his satisfaction three days later, when he entered his
guilty pleas. Plea Colloquy 29. Gardner's voluntary and knowing statement that he was
satisfied with the services of the replacement counsel he selected further undercuts his argument
that Leibig's actions deprived him of the "counsel of his choice" in any meaningful way.

                                                 19
431 U.S. 63, 74 (1977) (''Solemn declarations in open court carry a strong presumption of verity.

The subsequent presentation of conclusory allegations unsupported by specifics is subject to

summary dismissal, as are contentions that in the face of the record are wholly incredible.").

Second, Gardner argues that he only felt the sting of Leibig's alleged deficiency after the

following chain of events fell into place: (i) the trial court ruled that the recorded conversations

between Robin and M.S. 's father could be played for the jury; (ii) those conversations converted

an incredibly weak prosecution case into an incredibly strong case; (iii) his "only chance of

acquittal" given those conversations was to testify on his own behalf; 15 and (iv) testimony on his

own behalf would trigger the accusation that he had plotted to kill the minor complainants, which

would be too difficult to defend or would expose him "to the likelihood of an exorbitant sentence

if convicted." Id. at 9. This argument is based on nothing but pure speculation, and it is

thoroughly undercut by the fact that Gardner chose to plead guilty not only to those offenses

involving M.S. (for which Robin's recorded conversations were relevant) but also to those

involving C.R. and M.G. (for which Robin's statements would not have been nearly as relevant).

The timing of Gardner's decision to plead guilty and the specific facts in the record belie the

argument he has offered this Court and do not provide any basis to second-guess the state court's

determinations.

       The Court concludes that the state court's decision was well supported by the record and

consistent with the line of cases governing ineffective assistance claims in the guilty plea

context. Accordingly, Gardner's ineffective assistance of counsel claim is without merit.




15
   It is highly questionable how effective Gardner's testimony would have been given that
although he testified in his first trial, the jury nonetheless found him guilty as to the counts
involving C.R. and M.G.

                                                  20
                                                 B.

       Gardner next argues that the prosecution failed to disclose material exculpatory evidence

that could have been used to impeach Hawley's credibility-namely, that state law enforcement

officers had offered Hawley a financial reward for agreeing to testify against Gardner. Under

Brady v. Maryland, 373 U.S. 83 (1963), "the suppression by the prosecution of evidence

favorable to an accused upon request violates due process where the evidence is material either

to guilt or punishment," id. at 87. See also Giglio v. United States, 405 U.S. 150, 153-54 (1972)

("When the reliability of a given witness may well be determinative of guilt or innocence,

nondisclosure of evidence affecting credibility falls within [Brady's] general rule." (internal

quotation marks and citation omitted)). "[I]mplicit in the requirement of materiality is a concern

that the suppressed evidence might have affected the outcome of the trial." United States v.

Bagley~ 473 U.S. 667, 674-75 (1985) (quoting United States v. Agurs, 427 U.S. 97, 104 (1976)).

Accordingly, there is no "real "Brady violation' unless the nondisclosure was so serious that

there is a reasonable probability that the suppressed evidence would have produced a different

verdict." Strickler v. Greene, 527 U.S. 263, 281 (1999). In the guilty plea context, the relevant

question for purposes of assessing materiality "is whether there is a reasonable probability that

but for the failure to disclose the Brady material, the defendant would have refused to plead and

would have gone to trial." See Sanchez v. United States, 50 F.3d 1448, 1454 (9th Cir. 1995).

       The state court's rejection of Gardner's Brady claim rested on two independent grounds.

First, the court struck Sheldon's affidavit as inadmissible hearsay and ruled that Gardner had

failed to present any affirmative evidence of withheld Brady material. Second, the court held

that Gardner could not show a reasonable probability that the allegedly withheld information

would have produced a different result. Once again, the Court need not address Gardner's


                                                 21
arguments as to the first holding because the second is neither unreasonable nor contrary to

established law.

       The state court reasonably found that any allegedly withheld impeachment evidence

relating to Hawley would not have affected Gardner's decision to plead guilty. Were the

possible harm of Hawley's testimony as material as Gardner now claims, he would have pleaded

guilty shortly after February 23, 2015, when the trial court ruled that Hawley might be called as a

rebuttal witness. Instead, Gardner pleaded not guilty and proceeded to trial despite his awareness

that Hawley could be called as a witness against him were Gardner to testify in his own defense.

Further, as discussed above, Gardner "very much" chose to plead guilty in the wake of his wife's

testimony to ensure she would be insulated from future prosecution for perjury. These two

findings foreclose Gardner's argument that had it been properly disclosed, the impeachment

evidence related to Hawley would have prompted Gardner to continue with the trial. Moreover,

as Gardner's petition makes clear, Hawley was "a prolific and highly discredited career

government informant," and Gardner's counsel was already in possession of a wealth of

information that could have been used to discredit Hawley in the event that he testified. Pet. 7. 16

Gardner and his legal team were already well equipped to undercut any testimony Hawley might

have given, and the suggestion that Gardner's assessment of the potential damage of Hawley's



16
  See also Pet. 7 n.5 ("In Gardner's August 12, 2015 motion to exclude Hawley's testimony, it
was noted that Hawley's 'accusation represents just the latest in a truly astonishing string of
confessions Hawley has obtained in murder cases . . . . Never before has Hawley come forward
with such information while at liberty; he uses that time to run from the police, or assault them,
or steal from the disabled and elderly-all facts well-documented in his background. Rather, his
interest in fighting crime only emerges when he is incarcerated, accompanied by an explicit
desire for favor from the government; anything to lessen his 15-year prison sentence or help the
time pass more quickly. Never has Hawley come forward with the information at the time he
received it, either, instead waiting months, years, even a decade or longer, eventually surfacing
when litigation is pending, with one explanation or another for his delay."').

                                                 22
testimony-let alone Gardner's ultimate decision to resolve all pending charges against him

through a plea agreement-would have been materially different had he known the withheld

information is simply incredible. Accordingly, the state court reasonably rejected Gardner's

Brady claim, and that decision is not subject to disruption under § 2254(d).

                                                IV.

       For the reasons stated above, Clarke's motion will be granted, and Gardner's§ 2254

petition will be dismissed, by an appropriate Order to be issued with this Memorandum Opinion.
                       ~
       Entered this   18   day of July, 2019.


Alexandria, Virginia

                                                                           /sf
                                                           Leome M. Brinkema
                                                                                 b::71.23
                                                           United States District Judge




                                                23
